DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the sheath only partially covers a portion of the catheter circumference at the location of the slit” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-14 are objected to because of the following informalities:
The interchangeable use of “the” and “said”; only one or the other should be used 

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vale et al (US 20170105743 A1), herein referenced to as “Vale”.
In regards to claim 1, Vale discloses: A clot retrieval device (see Fig. 11a, [0187]), comprising: a catheter 101 (see Fig. 11A, [0207]) having a distal end 112 (see Figs. 11A. [0207]) configured for receiving a stent retriever 100 (see Fig. 11A, [0207]) having a diameter (see [0226], since 112 is expandable, it has a larger diameter than that of the catheter, especially when expanded) larger than a diameter of the catheter 101; a flexible sheath 108 (see Fig. 11A, [0207]) disposed in (in is an optional limitation, and therefore will not be examined here) or around the catheter 101 (see Fig. 11A, 108 is around 101); the catheter 101 comprising a longitudinal slit 170 (see Fig. 26, [0231]) extending from the distal end the distal end of 112 and 10proximally along a portion of the catheter 101 (170 is a cut on the catheter); said longitudinal slit 170 providing radial flexibility (see [0231], facilitates expansion) while maintaining axial stiffness (see abstract, column stiffness is required of the catheter to avoid axial collapse) of the catheter 101; and said catheter 101 and flexible sheath 108 configured to radially expand to accept the stent retriever 100 (see Fig. 11C, 112 expands, see 11D, 108 expands at 113 to accept 100).
In regards to claim 2, Vale discloses: the clot retrieval device of claim 1, see 102 rejection above. Vale further discloses: wherein the catheter 101 comprises a single longitudinal slit 170 (170 is a single slit). 
In regards to claim 4, Vale discloses: the clot retrieval device of claim 1, see 102 rejection above. Vale further discloses: wherein the catheter 101 comprises a radially rigid section 135 (see [0228], support materials that don’t form the tip, therefore are proximal of the slit are less expansive and have a higher durometer) proximal to the longitudinal slit 170.  
In regards to claim 5, Vale discloses: the clot retrieval device of claim 2, see 102 rejection above. Vale further discloses: wherein the sheath 108 is configured to surround the catheter 101 (see Fig. 11A, surrounds the 101) and comprises a compliant material polyurethane is a material discloses (see [0196]) having an inner diameter that matches an outer diameter of the catheter 101 (see [0207], with the seal 102 is to seal against the guide catheter, or sheath in this case, lumen 103, hence there is a matching of diameter) in an unexpanded state; and wherein the compliant material of the sheath is configured to passively 30expand as a result of forces applied from the catheter as the catheter expands at the distal slit (see Fig. 11d, the sheath 108 at the distal end 113 expands as the catheter is withdrawn and expands at its distal end 112 due to the withdrawal of the stent retriever 100).
In regards to claim 6, Vale discloses: the clot retrieval device of claim 5, see 102 rejection above. Vale further discloses: wherein diameter of the sheath 108 promotes radial retraction of the catheter 101 upon passing of the stent retriever 100 (as the inner diameter of the sheath matches that of the catheter, the expandable portion of the catheter 112 is guided into the smaller diameter of the inner diameter of sheath, which promotes its closure, see Figs. 11A-11D). 
In regards to claim 7, Vale discloses: the clot retrieval device of claim 2, see 102 rejection above. Vale further discloses: wherein the catheter 101 has a circumference the catheter has a circumference due to being a tube; and wherein the sheath 108 only partially covers a portion of the catheter circumference at the location of the slit 170 (the sheath at 113 only partially covers a portion of the catheter circumference at 170 as 113 has its own slit similar to that of 112 (see [0237], constructed in a similar manner to those shown in Figs. 14 to 37, particular Fig. 26).
In regards to claim 8, Vale discloses: the clot retrieval device of claim 2, see 102 rejection above. Vale further discloses: a microcatheter 109 configured to house the stent retriever 100 (see [0062]-[0068]) in a collapsed configuration (see [0062]-[0068], the clot retrieval device is advanced through the microcatheter, there it is collapsed within the microcatheter before deployment) and deliver the stent retriever 100 to a location within a lumen blood vessel (see Fig. 11A).
	In regards to claim 9, Vale discloses: a method of retrieving clot within a body lumen (see Figs. 11A-11D, [0062]), comprising:  15delivering a catheter 101 (see Fig. 11A, [0207]) to a location in a lumen (see Fig. 11A, [0062]-[0068], delivering across thrombus), said location comprising a clot 110 (see Fig. 11A, [0207]); the catheter 101 comprising a distal end 112 (see Figs. 11A. [0207]) configured for receiving a stent retriever 100 (see Fig. 11A, [0207]); the catheter 101 comprising a longitudinal slit 170 (see Fig. 26, [0231]) extending from the distal end the distal end of 112 and 10proximally along a portion of the catheter 101 (170 is a cut on the catheter); the catheter 101 further comprising a flexible sheath 108 (see Fig. 11A, [0207]) disposed in (in is an optional limitation, and therefore will not be examined here) or around the catheter 101 (see Fig. 11A, 108 is around 101); the longitudinal slit 170 providing radial flexibility (see [0231], facilitates expansion) while maintaining axial stiffness (see abstract, column stiffness is required of the catheter to avoid axial collapse) of the catheter 101;  25delivering a microcatheter 109 configured to house the stent retriever 100 (see [0062]-[0068]) in a collapsed configuration (see [0062]-[0068], the clot retrieval device is advanced through the microcatheter, there it is collapsed within the microcatheter before deployment) to the location within a lumen (see Fig. 11A); expanding the stent retriever 100 at the clot (see [0062]-[0068], deploying the stent retriever); withdrawing the stent retriever 100 and clot back into the distal end 112 of the catheter 101 (see Figs. 11A-11D); and 30wherein the catheter 101 and flexible sheath 108 configured to radially expand to accept the stent retriever 100 (see Fig. 11C, 112 expands, see 11D, 108 expands at 113 to accept 100).
	In regards to claim 10, Vale discloses: the method of claim 9, see 102 rejection above. Vale further discloses: wherein the catheter 101 comprises a single longitudinal slit 170 (170 is a single slit).
In regards to claim 11, Vale discloses: the method of claim 9, see 102 rejection above. Vale further discloses: wherein the catheter 101 comprises a radially rigid section 135 (see [0228], support materials that don’t form the tip, therefore are proximal of the slit are less expansive and have a higher durometer) proximal to the longitudinal slit 170.  
In regards to claim 12, Vale discloses: the method of claim 9, see 102 rejection above. Vale further discloses: wherein the sheath 108 is configured to surround the catheter 101 (see Fig. 11A, surrounds the 101) and comprises a compliant material polyurethane is a material discloses (see [0196]) having an inner diameter that matches an outer diameter of the catheter 101 (see [0207], with the seal 102 is to seal against the guide catheter, or sheath in this case, lumen 103, hence there is a matching of diameter) in an unexpanded state; and wherein the compliant material of the sheath is configured to passively 30expand as a result of forces applied from the catheter as the catheter expands at the distal slit (see Fig. 11d, the sheath 108 at the distal end 113 expands as the catheter is withdrawn and expands at its distal end 112 due to the withdrawal of the stent retriever 100).
In regards to claim 13, Vale discloses: the method of claim 12, see 102 rejection above. Vale further discloses: wherein diameter of the sheath 108 promotes radial retraction of the catheter 101 upon passing of the stent retriever 100 (as the inner diameter of the sheath matches that of the catheter, the expandable portion of the catheter 112 is guided into the smaller diameter of the inner diameter of sheath, which promotes its closure, see Figs. 11A-11D).
In regards to claim 14, Vale discloses: the method of claim 10, see 102 rejection above. Vale further discloses: wherein the catheter 101 has a circumference the catheter has a circumference due to being a tube; and wherein the sheath 108 only partially covers a portion of the catheter circumference at the location of the slit 170 (the sheath at 113 only partially covers a portion of the catheter circumference at 170 as 113 has its own slit similar to that of 112 (see [0237], constructed in a similar manner to those shown in Figs. 14 to 37, particular Fig. 26).
Claims 1 and 3 are rejected over a variant embodiment of Vale. 
In regards to claim 1, Vale discloses: A clot retrieval device (see Fig. 11a, [0187]), comprising: a catheter 101 (see Fig. 11A, [0207]) having a distal end 112 (see Figs. 11A. [0207]) configured for receiving a stent retriever 100 (see Fig. 11A, [0207]) having a diameter (see [0226], since 112 is expandable, it has a larger diameter than that of the catheter, especially when expanded) larger than a diameter of the catheter 101; a flexible sheath 108 (see Fig. 11A, [0207]) disposed in (in is an optional limitation, and therefore will not be examined here) or around the catheter 101 (see Fig. 11A, 108 is around 101); the catheter 101 comprising a longitudinal slit 170 (see Fig. 30, [0231]) extending from the distal end the distal end of 112 and 10proximally along a portion of the catheter 101 (170 is a cut on the catheter); said longitudinal slit 170 providing radial flexibility (see [0231], facilitates expansion) while maintaining axial stiffness (see abstract, column stiffness is required of the catheter to avoid axial collapse) of the catheter 101; and said catheter 101 and flexible sheath 108 configured to radially expand to accept the stent retriever 100 (see Fig. 11C, 112 expands, see 11D, 108 expands at 113 to accept 100).
	In regards to claim 3, Vale discloses: the clot retrieval device of claim 1, see 102 rejection above. Vale further discloses: wherein the catheter 101 comprises a 20plurality of equally-spaced longitudinal slits 170 (see Fig. 30, a plurality of slits) extending from the distal end 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771